UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6958



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NILGEL R. PARKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CR-91-577, CA-96-3879-1)


Submitted:   November 25, 1997             Decided:   January 9, 1998


Before HALL, ERVIN, and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nilgel R. Parker, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nilgel Parker seeks to appeal the district court's order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's
opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.*   United States v. Parker, Nos. CR-91-577;

CA-96-3879-1 (D.S.C. May 5, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




    *
       Appellant's ineffective assistance of counsel claim is not
properly before this court because he did not raise it in the dis-
trict court. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993).

                                 2